Case 1:18-cr-00123-CBA Document 226-1 Filed 06/17/19 Page 1 of 1 PageID #: 3690

    ~AO   IS.J (la/oJ) Sub.stltution or Attorney


                                                 UNITED STATES DISTRICT COURT
                                Eastern                                          District of                                       New York

                                 USA                                                          CONSENT ORDER GRANTING
                                                           I'lninlilf(s),                     SUBSTBTUTfON OF ATTORNEY
                                   v.
                     Scott Brettschneider                                                     CASE NUMBER: 1B·CR·00123
                                                       Defendant (s),

             Notice is herebygiven that, subjectto approval by the court, Scolt Breltschneider                                                                 substitutes
                                                                                                                          (Party (~) Name)

  _p_a_lri_ck_J._J_oy'-c_O_--:-:---:-:-----------, Stale Bar No. 1949809(NY)                                                                  as counsel of record in
                                 (Name ofNcw Allomc}')

  place of       Sarita Kedia
                                                                           (Nameof Attorney (s) withdrawing Appearance)



  Contactinformation fornew counsel is as follows:
             FirmName:                        Law Office of Palrick Joyce, Esq.
            Address:                          70 Lafayette St, 2nd Floor, NewYork, NY 10013

            Telephone:                       ..:.(2_1_2,-}2_B_5-_2_29-.9                              Facsimile (212)513·1989
            E·Mail (Optional):

  I consent to the.' ubovcsulj;titution.
  Dale:            (~;;; 1;,/ /          ,
                                                                                                                               (Signature ofPnrty (s))

 1 consent to being rbstifrt~d.

 Date:               fe II t" r-~r-,------                                                                                [Signature of Former Attorney (s))

I consent to the above SU                                                                                          /)

Date:          / /!
               c/  //i..!~'
                       ';/ ?      0'S(lutiOU.                                                                   /;0 4                                ,ftY)       J(


The substitution of attorney is hereby approved and so ORDERED.


Date:
                                                                                                                                         Judge

[Note: A separate consent order of substitution must be filed by each new attorney wisbing to enter an nppearance.]




Scanned by CamScanner
